Title: From Thomas Jefferson to James Lewis, Jr., 9 May 1798
From: Jefferson, Thomas
To: Lewis, James, Jr.


          
            Dear Sir
            Philadelphia May 9. 98.
          
          I am much obliged by your friendly letter of the 4th. inst. as soon as I saw the first of mr Martin’s letters, I turned to the newspapers of the day & found Logan’s speech as translated by a common Indian  interpreter. the version I had used had been made by Genl. Gibson. finding from mr Martin’s article that his object was not merely truth, but to gratify party passions, I never read another of his letters. I determined to do my duty by searching into the truth & publishing it to the world, whatever it should be. this I shall do at a proper season. I am much indebted to many persons who without any acquaintance with me have voluntarily sent me information on the subject. party passions are indeed high. no body has more reason to know it than myself. I recieve daily bitter proofs of it from people who never saw me, nor knew any thing of me but thro’ Porcupine & Fenno. at this moment all the passions are boiling over, and one who keeps himself cool and clear of the contagion, is so far [behind?] the point of ordinary conversation that he finds himself insulated in every society. however the fever will not last. war, landtax, & stamp act, are [pallia]tives which must calm it’s ardor. they will bring on reflection, and that with information is all which our countrymen need to bring themselves and their affairs to rights. they are essentially republican. they retain unadulterated the principles of 75. and those who are conscious of no change in themselves, have nothing to fear in the long-run. it is our duty still to endeavor to avoid war: but if it shall actually take place, no matter by whom brought on, we must defend ourselves. if our house be on fire, with[out] enquiring whether it was fired from within or without, we must try to extinguish it. in that I have no doubt we shall act as one man. But if we can ward off actual war till the crisis of England is over, I [shall hope] we [may escape] it altogether. I am with much esteem Dear Sir
          Your most obedt. humble servt
          
            Th: Jefferson
          
        